Appellant was convicted in the District Court of Polk County of robbery, and his punishment fixed at five years in the penitentiary.
The State moves to dismiss the appeal because of a defective caption in the transcript. Said caption is as follows:
"The State of Texas, County of Polk.
At a term of the District Court, begun and holden within and for the County of Polk, at Livingston on the _____ day of _____ A.D. 1922, the Hon. J.L. Manry, judge thereof, presiding, the following cause came on for trial, to-wit:
                       The State of Texas No. 5242 vs. Jim Curtis."
It is manifest from this that the date of the beginning and ending of the trial term is not set forth, and the State is thus deprived of any power to ascertain whether the statement of facts, etc., were filed within the term. The State's motion is well taken, and the appeal is dismissed. Loving v. State, opinion handed down October 4, 1922.
Dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.                       February 21, 1923.